           Case 1:17-cv-01433-AWI-GSA Document 35 Filed 04/13/21 Page 1 of 2



1

2

3

4

5

6

7

8
                             UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     DARRYL BURGHARDT,                       1:17-cv-01433-AWI-GSA-PC
12                     Plaintiff,              ORDER ADOPTING FINDINGS AND
                                               RECOMMENDATIONS IN FULL
13                v.                           (ECF No. 32.)
14     L. BORGES, et al.,                      ORDER DISMISSING CASE, WITH
                                               PREJUDICE, FOR FAILURE TO STATE A
15                     Defendants.             CLAIM
16                                             ORDER FOR CLERK TO CLOSE CASE
17

18

19

20          Darryl Burghardt (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

21   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On January 26, 2021, findings and recommendations were entered, recommending that

24   this case be dismissed based on Plaintiff’s failure to state a claim upon which relief may be

25   granted under § 1983. (ECF No. 32.) On February 16, 2021, Plaintiff filed objections to the

26   findings and recommendations. (ECF No. 34.)

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

                                                    1
              Case 1:17-cv-01433-AWI-GSA Document 35 Filed 04/13/21 Page 2 of 2



1    including Plaintiff’s objections, the court finds the findings and recommendations to be supported
2    by the record and proper analysis.
3             Accordingly, IT IS HEREBY ORDERED that:
4             1.    The findings and recommendations issued by the Magistrate Judge on January 26,
5                   2021, are adopted in full;
6             2.    This action is dismissed, with prejudice, based on Plaintiff’s failure to state a
7                   claim upon which relief may be granted under § 1983; and
8             3.    The Clerk of Court is directed to close this case.
9
     IT IS SO ORDERED.
10

11   Dated:    April 13, 2021
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
